Case 1:20-cv-00506-SM Document1 Filed 04/27/20 Page 1 of 9

AO 242 (12/11) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

UNITED STATES DISTRICT COURT,

for the 220 APR 27) AM IO? 53
District of Ne HAMPSHIRE

 

 

 

)
)
CHAD. AUSTIN )
Petitioner )
)
v. ) Case No.
) (Supplied by Clerk of Court)
)
_ GAITED STATES oF AMER TCA /B.CP. )
Respondent )

(name of warden or authorized person having custody of petitioner)

PETITION FOR A WRIT OF HABEAS CORPUS UNDER 28 U.S.C. § 2241

Personal Information

 

 

 

 

 

 

 

Ls (a) Your full name: Chad Austin

(b) Other names you have used: N/A
2: Place of confinement:

(a) Name of institution: FCI BeaAUCIN

(b) Address: P.O.BOX 9JCOO

Bertin , NH 03570

(c) Your identification number: 02205-049
3. Are you currently being held on orders by:

Federal authorities C1 State authorities O Other - explain:
4. Are you currently:

OA pretrial detainee (waiting for trial on criminal charges)
4 Serving a sentence (incarceration, parole, probation, etc.) after having been convicted of a crime
If you are currently serving a sentence, provide:

(a) Name and location of court that sentenced you: United States District Court
District of New Hampshire (Concord)
(b) Docket number of criminal case: CR.98-131-01-M
(c) Date ofsentencing: 11/12/1999

Being held on an immigration charge

OOther (explain): N/A

 

 

Page 2 of 10
Case 1:20-cv-00506-SM Document1 Filed 04/27/20 Page 2 of 9

AO 242 (12/11) Petition fora Writ of Habeas Corpus Under 28 U.S.C. § 2241

D3

Decision or Action You Are Challenging

What are you challenging in this petition:
Xow your sentence is being carried out, calculated, or credited by prison or parole authorities (for example,
revocation or calculation of good time credits)
(Pretrial detention
OImmigration detention
C1 Detainer
my The validity of your conviction or sentence as imposed (for example, sentence beyond the statutory
maximum or improperly calculated under the sentencing guidelines)
ODisciplinary proceedings
Other (explain): N/A

 

 

 

Provide more information about the decision or action you are challenging:
(a) Name and location of the agency or court: U.S. Distt Covre N.«t.

 

 

(b) Docket number, case number, or opinion number: same

 

(c) Decision or action you are challenging (for disciplinary proceedings, specify the penalties imposed):

_  Dhepgal Sentence / Bop Zllegal Comatatiod

 

 

(d) Date of the decision or action: —_j/ / 12//9 9g

Your Earlier Challenges of the Decision or Action

First appeal
Did you appeal the decision, file a grievance, or seek an administrative remedy?
Yes OWNo
(a) If “Yes,” provide: a
(1) Name of the authority, agency, or court: US. Pistect Court N.H. [2 OF.

 

 

(2) Date of filing:

(3) Docket number, case number, or opinion number:
(4) Result:

(5) Date of result:

(6) Issues raised:

 

 

 

 

 

 

 

 

 

Page 3 of 10
Case 1:20-cv-00506-SM Document1 Filed 04/27/20 Page 3 of 9

AO 242 (12/11) Petition for a Writ of Habeas Corpus Under 28 U.S.C, § 2241

 

 

 

 

(b) If you answered “No,” explain why you did not appeal:

 

 

 

8. Second appeal
After the first appeal, did you file a second appeal to a higher authority, agency, or court?
Bl Yes ONo
(a) If “Yes,” provide:

(1) Name of the authority, agency, or court: () 5, SST tick & pork. [72 ale

(2) Date of filing:

(3) Docket number, case number, or opinion number:
(4) Result:

(5) Date of result:

(6) Issues raised:

 

 

 

 

 

 

 

 

 

 

 

(b) If you answered “No,” explain why you did not file a second appeal:

 

 

 

9. Third appeal
After the second appeal, did you file a third appeal to a higher authority, agency, or court?
(Yes * ONo .
(a) If “Yes,” provide:

(1) Name of the authority, agency, or court: CIS DS eet cork J iS ar ;

 

(2) Date of filing: _
(3) Docket number, case number, or opinion number:
(4) Result:

(5) Date of result:

(6) Issues raised:

 

 

 

 

 

 

 

 

Page 4 of 10
Case 1:20-cv-00506-SM Document1 Filed 04/27/20 Page 4 of 9

AO 242 (12/11) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

10.

 

 

 

 

(b) If you answered “No,” explain why you did not file a third appeal:

 

 

 

Motion under 28 U.S.C. § 2255

In this petition, are you challenging the validity of your conviction or sentence as imposed?

bYes

'No

If“Yes,” answer the following:

(a)

(b)

Have you already filed a motion under 28 U.S.C. § 2255 that challenged this conviction or sentence?
@ Yes No

If “Yes,” provide:

(1) Name of court: | District of New Hampshire (Concord)

(2) Case number: _Civ.No.02-001-M

(3) Date offiling:
(4) Result: Denied
(5) Date of result: 4/18/2003

(6) Issues raised: | Ineffective Standby Counsel; Ineffective Appellate Counsel.

 

 

 

 

 

 

 

 

 

 

 

 

Have you ever filed a motion in a United States Court of Appeals under 28 U.S.C. § 2244(b)(3)(A),
seeking permission to file a second or successive Section 2255 motion to challenge this conviction or
sentence?

Yes No

If “Yes,” provide:

(1) Name ofcourt: District of New Hampshire (Concord)
(2) Case number: 98-cr-—131-01-SM

(3) Date of filing: 3/08/13

(4) Result: Denied

(5) Date of result: 4/29/13

(6) Issues raised: illegal Federal Sentence

 

 

 

 

 

 

Page 5 of 10
Case 1:20-cv-00506-SM Document1 Filed 04/27/20 Page 5of9

AO 242 (12/11) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

11.

(c)

 

 

 

 

Explain why the remedy under 28 U.S.C. § 2255 is inadequate or ineffective to challenge your

conviction or sentence: Searkeace’™ S 1co% Turck.

_ Be BoP has berokea the Lal? np pet moneks Case
fod + ig A CRIMCNAL CA&EME. “he BOR Can not
Make A Federal Seater<e.

 

 

 

 

Appeals of immigration proceedings

Does this case concern immigration proceedings?

OYes
(a)

(b)
(c)

(d)

GENo
If “Yes,” provide:

Date you were taken into immigration custody: W/A

 

Date of the removal or reinstatement order: N/A

 

Did you file an appeal with the Board of Immigration Appeals?
OYes C1 No

If “Yes,” provide:

(1) Date offiling: N/A

(2) Case number: N/A

(3) Result: N/A

(4) Date of result: N/A

(5) Issues raised: N/A

 

 

 

 

 

 

 

 

 

 

 

Did you appeal the decision to the United States Court of Appeals?
O Yes EI No

If “Yes,” provide:

(1) Name of court: N/A

(2) Date of filing: W/A

(3) Case number: W/a

 

 

 

w

Page 6 of 10
Case 1:20-cv-00506-SM Document1 Filed 04/27/20 Page 6 of 9

AO 242 (12/11) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

(4) Result: N/A
(5) Date of result: N/A
(6) Issues raised: —y/n

 

 

 

 

 

 

 

 

 

12. Other appeals
Other than the appeals you listed above, have you filed any other petition, application, or motion about the issues
raised in this petition?
OYes ONo
If “Yes,” provide:
(a) Kind of petition, motion, or application: N/A

 

(b) Name of the authority, agency, or court: N/A

 

 

(c) Date of filing: N/A

(d) Docket number, case number, or opinion number: N/A
(e) Result: N/A

(f) Date of result: N/A

(g) Issues raised: N/A

 

 

 

 

 

 

 

 

 

 

 

 

Grounds for Your Challenge in This Petition

13. State every ground (reason) that supports your claim that you are being held in violation of the Constitution,
laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the
facts supporting each ground.

GROUND ONE: FU-ega Santence im pOsek GAART’ Lt Zeca Marte gy
Za See. USC§ §3584 and 3583 along with USSG §§1B1.3 and U.S. Constitution. Soe
¢ Memorandum cf law argument in support.

 

 

Page 7 of 10
Case 1:20-cv-00506-SM Document1 Filed 04/27/20 Page 7 of 9

AO 242 (12/11) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

(a) Supporting facts (Be brief. Do not cite cases or law.):
On November 12,

1999, Petitioner was sentenced by the Honorable Judge Steven

J. McAuliffe out of the District of New Hampshire, CR.98-131-01-M. Judge McAliffe
applied a total offense level of 28 with a criminal history category of VI

f
which resulted in a sentencing range of 140 to 175 months. Applying USSG §5G1.3
(c), 18 USC §3584(a) and §3583, along with USSG §1B1.3, in the year 1999, under

thet yearo buidices,. ALSO Using Appkicatron Note 3 and Y"oF 5G/.3(c).

 

(b) Did you present Ground One in all appeals that were available to you?
GYes ONo

GROUNDTWO: N/A

(See pettcRANIDOH )
S pages

 

 

(a) Supporting facts (Be brief. Do not cite cases or law.):
N/A

 

 

 

 

 

 

(b) Did you present Ground Two in all appeals that were available to you?
AYes OINo

GROUND THREE: N/A

 

 

(a) Supporting facts (Be ie Do not cite cases or law.):
N/A

 

 

 

 

 

 

(b) Did you present Ground Three in all appeals that were available to you?
OYes No

Page 8 of 10
AO 242 (12/11) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

 

GROUND FOUR: N / A

 

 

 

 

(a) Supporting facts (Be brief, Do not cite cases or law.}:
N/A

 

 

 

 

 

 

 

(b) Did you present Ground Four in all appeals that were available to you?
OYes XJNo

14, If there are any grounds that you did not present in all appeals that were available to you, explain why you did
not: N/A

 

 

 

Request for Relief

15. State exactly what you want the courttodo: Immediate release by way of judge order

 

 

 

 

» . - * * =

Page 9 of 10
Case 1:20-cv-00506-SM Document1 Filed 04/27/20 Page 9 of 9

AO 242 (12/11) Petition for a Writ of Habeas Corpus Under 28 U.S.C, § 2241
Declaration Under Penalty Of Perjury
If you are incarcerated, on what date did you place this petition in the prison mail system:

Apri 20, 2020

I declare under penalty of perjury that I am the petitioner, I have read this petition or had it read to me, and the
information in this petition is true and correct. I understand that a false statement of a material fact may serve as the basis
for prosecution for perjury.

           
   

  
 
   

 

sf ;
paz Hos 80,2020 a EE (APM

Signature of Petitioner

 

Signature of Attorney or other authorized person, if any

Page 10 of 10
